DETAILED ACTION
The response filed on 01/21/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1 recites “an insertion film that is inserted between the lower electrode and the upper electrode, is located in an outer peripheral region within a resonance region defined by a region where the piezoelectric film, the lower electrode and the upper electrode overlap each other in a plan view”. 
The claim 2 recites “the piezoelectric film, the lower electrode, the upper electrode and the acoustic reflection layer overlap each other in the plan view, and the piezoelectric film and the acoustic reflection layer overlap each other in the plan view in a region where the second part of the insertion film is located.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
Appropriate corrections are required.
Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Response to Amendments
5.	Claims 1-4, 8 and 9 have been amended.
6.	Applicant's arguments with respect to claims 1, 8 and 9 have been fully considered but they are not persuasive.  Please see response to argument section 12 below.
Claim Rejections - 35 USC § 103(AIA )
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 4, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al. Pub. No.: US 20180013401 A hereinafter ‘401 in view of Nishihara et al. Pub. No.: US 20140210570 A1 hereinafter ‘570. 

Regarding claim 1, ‘401 discloses a piezoelectric thin film resonator (e.g. an acoustic resonator 100, para [51], [100]) comprising: 
a substrate (fig.1: a substrate 110; para [51]); 
a piezoelectric film (fig.6: piezoelectric layer 123, para [75], [76]) located on the substrate (110); 
a lower electrode (fig.6: a lower electrode 121, para [54]) and an upper electrode (an upper electrode 125, para [55], [56]) facing each other across at least a part of the piezoelectric film (123, para [58]); and 
an insertion film (fig.6: 140, para [77]) that is inserted between the lower electrode (121) and the upper electrode (125), is located in an outer peripheral region (fig.6: axial length or width of 140a) within a resonance region (fig.6: axial length or width of 123, para [73]) defined by a region (e.g. width of 123) where the piezoelectric film (123), the lower electrode (121) and the upper electrode (125) overlap each other in a plan view, is located 
	‘401 discloses the limitation of the claim as discussed above in a cross-sectional view, but does not specifically disclose the piezoelectric film, the lower electrode and the upper electrode overlap each other in a plan view.
	However, ‘570 discloses the piezoelectric film, the lower electrode and the upper electrode overlap each other in a plan view (fig. 8A shows overlapping the lower electrode 12, the upper electrode 16 and piezoelectric film 14 in a plan view, see para. [0017], [0062], fig.8B shows the insertion film 28 and a resonance region 50 in a plan view).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘401’s invention with the piezoelectric film, the lower electrode and the upper electrode overlap each other plan view as disclosed by ‘570 in order to improve the Q value of the resonator and thereby the skirt characteristics of the filler can be improved (paras. [0063], [0079] of ‘570).

Regarding claim 4, ‘401 discloses the piezoelectric thin film resonator (an acoustic resonator 100, para [51], [100]) according to claim 1, wherein: 
the piezoelectric film (fig.6: piezoelectric layer 123, para [75], [76]) includes a lower piezoelectric film (e.g. see lower part of the piezoelectric film 123) and an upper piezoelectric film (e.g. see upper part of the piezoelectric film 123) located on the lower piezoelectric film (e.g. see lower part of the piezoelectric film 13), and the insertion film (140; para [77] indicates the horizontal resonance suppressing part 140 may be formed in the piezoelectric layer 123).
‘401 discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the insertion film is inserted between the lower piezoelectric film and the upper piezoelectric film.  
‘570 discloses the insertion film (fig.12B: the insertion film 28, paras. [0072]) is inserted between the lower piezoelectric film (first piezoelectric film 14a) and the upper piezoelectric film (the second piezoelectric film 14b, paras. [0045], [0046], [0073]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘401’s invention with the insertion film is inserted between the lower piezoelectric film and the upper piezoelectric film as disclosed by ‘570 in order to improve the Q value of the resonator and thereby the skirt characteristics of the filler can be improved (paras. [0063], [0079] of ‘570).

Regarding claim 5, ‘401 discloses the piezoelectric thin film resonator (an acoustic resonator 100, para [51], [100]) according to claim 1, wherein the first part of the insertion film (fig.6: 140a, para [100]) is in contact with the second part of the insertion film (fig.6: 140b, para [0109]). 
Regarding claim 6, ‘401 discloses the piezoelectric thin film resonator (e.g. an acoustic resonator 100, para [51], [100]) according to claim 1, wherein the first part of the insertion film (fig.6: 140a, para [100]) and the second part of the insertion film (fig.6: 140b, para [0109]) are located at different positions in a thickness direction (para [0101], [0104]). 

Regarding claim 8, ‘401 discloses a filter (e.g. see filter in paragraphs [60], [67] and [85]) comprising: 
a piezoelectric thin film resonator (e.g. an acoustic resonator 100, para [51], [100]) including: 
a substrate (fig.1: a substrate 110; para [51]); 
a piezoelectric film (fig.6: piezoelectric layer 123, para [75], [76]) located on the substrate (110); 
a lower electrode (fig.6: a lower electrode 121, para [54]) and an upper electrode (an upper electrode 125, para [55], [56]) facing each other across at least a part of the piezoelectric film (123, para [58]); and 

includes a first part (140a and upper part of 140b of 140), which is located in the resonance region (width of 123) and along an outer circumference of the resonance region (width of 140b) and has a first film thickness (e.g. thickness of 140a), and a second part (140b), which is located outside the resonance region (e.g. outside of the width of 123) and along the outer circumference of the resonance region (width of 140b), is not located in the resonance region (e.g. not located in the width of 123) and has a second film thickness (e.g. thickness of 140b), the first film thickness being less than the second film thickness (e.g. see fig.6: thickness of 140a being less than thickness of 140b, para [0109]).  
‘401 discloses the limitation of the claim as discussed above in a cross-sectional view, but does not specifically disclose the piezoelectric film, the lower electrode and the upper electrode overlap each other in a plan view.
	However, ‘570 discloses the piezoelectric film, the lower electrode and the upper electrode overlap each other in a plan view (fig. 8A shows overlapping the lower electrode 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘401’s invention with the piezoelectric film, the lower electrode and the upper electrode overlap each other in the plan view as disclosed by ‘570 in order to improve the Q value of the resonator and thereby the skirt characteristics of the filler can be improved (paras. [0063], [0079] of ‘570).

Regarding claim 9, ‘401 discloses a multiplexer (e.g. see duplexer in para [67]) comprising: 
a filter (e.g. see filter in paragraphs [60], [67] and [85]) including a piezoelectric thin film resonator, wherein the piezoelectric thin film resonator includes: 
a substrate (fig.1: a substrate 110; para [51]); 
a piezoelectric film (fig.6: piezoelectric layer 123, para [75], [76]) located on the substrate (110); 
a lower electrode (fig.6: a lower electrode 121, para [54]) and an upper electrode (an upper electrode 125, para [55], [56]) facing each other across at least a part of the piezoelectric film (123, para [58]); and 
an insertion film (fig.6: 140, para [77]) that is inserted between the lower electrode (121) and the upper electrode (125), is located in an outer peripheral region (fig.6: axial in a plan view, is located in a region (width of 140b) that is located outside the resonance region (e.g. outside of the width of 123) and surrounds the resonance region (width of 123), is not located in a center region of the resonance region (e.g. not located in the center region or center width of 123), and includes a first part (140a and upper part of 140b of 140), which is located in the resonance region (width of 123) and along an outer circumference of the resonance region (width of 140b) and has a first film thickness (e.g. thickness of 140a), and a second part (140b), which is located outside the resonance region (e.g. outside of the width of 123)  and along the outer circumference of the resonance region, is not located in the resonance region (e.g. not located in the width of 123) and has a second film thickness (e.g. thickness of 140b), the first film thickness being less than the second film thickness (e.g. see fig.6:  thickness of 140a being less than thickness of 140b, para [0109]).
‘401 discloses the limitation of the claim as discussed above in a cross-sectional view, but does not specifically disclose the piezoelectric film, the lower electrode and the upper electrode overlap each other in a plan view.
	However, ‘570 discloses the piezoelectric film, the lower electrode and the upper electrode overlap each other in a plan view (fig. 8A shows overlapping the lower electrode 12, the upper electrode 16 and piezoelectric film 14 in a plan view, see para. [0017], [0062], fig.8B shows the insertion film 28 and a resonance region 50 in a plan view).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘401’s invention  overlap each other in the plan view as disclosed by ‘570 in order to improve the Q value of the resonator and thereby the skirt characteristics of the filler can be improved (paras. [0063], [0079] of ‘570).

10.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over by Lee at al. Pub. No.: US 20180013401 A hereinafter ‘401 in view of Nishihara et al. Pub. No.: US 20140210570 A1 hereinafter ‘570 and further in view of Okamura et al. Pub. No.: US 2016/0353221 A1 hereinafter ‘221.
Regarding claim 7, ‘401 discloses the piezoelectric thin film resonator (e.g. an acoustic resonator 100, para [51], [100]), the insertion film (e.g. fig.6: 140, para [77]) and the piezoelectric film (e.g. fig.6: piezoelectric layer 123, para [75], [76]), but fails to disclose the insertion film has less acoustic impedance than the piezoelectric film. 
‘221 discloses the piezoelectric thin film resonator (fig.1A, para [33]) according to claim 1, wherein the insertion film (e.g. fig.1C: 28) has less acoustic impedance than the piezoelectric film (e.g. 14, para [41]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘401 and ‘570’s inventions with the insertion film has less acoustic impedance than the piezoelectric film as disclosed by ‘221 in order to increase the reliability of the characteristics of the piezoelectric film (para [4]). 
Allowable Subject Matter
11.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 2, the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, the piezoelectric film and the acoustic reflection layer overlap each other in the plan view in a region where the second part of the insertion film is located.  

Regarding claim 3, the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a wave number of a lateral mode in the center region at an antiresonant frequency in the resonance region is less than a wave number of a lateral mode in a region where the first part of the insertion film is located, and 
at the antiresonant frequency in the resonance region, a wave number of a lateral mode in a region where the second part of the insertion film is located is less than the wave number of the lateral mode in the region where the first part of the insertion film is located.  
Response to Arguments
12.	Applicant's arguments with respect to claims 1, 8 and 9 have been fully considered but they are not persuasive. 

In response to applicant’s argument, the examiner respectfully disagrees with the current above argument. 

    PNG
    media_image1.png
    376
    577
    media_image1.png
    Greyscale

The prior art of record Lee or ‘401 discloses second part 140b of 140 is located outside a resonance region or outer circumference of the resonance region as shown in above fig. 6. Please see above for detailed mapping with limitation of the claims.

CONTACT INFORMATION
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Htet Z. Kyaw/ (04/07/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837